Magruder, J.,
delivered the opinion of this court.
The appeal in this case is taken from an order of Harford county court, dated 26th May, 1846, in the case of George Williams, an applicant for the benefit of the insolvent laws of this State. The application was made by the insolvent, in December, 1843.
In April, 1845, the trustee made report to Harford county court, of a sale made by him, of a part of the property of the insolvent. Why such report was made, does not appear; and there is no act of assembly which requires it. An order, however, was obtained on the 14th April, 1845, that the sale would be ratified unless cause to the contrary he shown, on or before the 17th day of May, (1845,) then next. On that day, the appellants filed objections to the sale. Afterwards, an ap*87plication was made in their behalf, and in behalf of other creditors, to the court, to associate Coleman Yellott, Esq., as trustee, to act jointly with the trustee in the case. On the 31st July, 1846, Harford county court acted upon the objections to the sale, and the application for the appointment of another trustee. This application the county court refused to grant, and overruled the objections to the sale. In disposing of these objections, perhaps it was not necessary for the court to add that the sale be ratified and confirmed; but these words can give no right of appeal.
From this order of the county court, an appeal is taken, and this court is called upon to decide whether the parties can appeal from such an order.
It will hardly be pretended, that so much of the order as relates to the appointment of a second trustee can be reviewed in this court. If a doubt could ever have existed as to the right of appeal from such an order, the decision of the court in 1 Harris & Gill, 160, ought to remove it. It is equally clear to the court, that from the rest of the order no appeal will lie.
It is true, indeed, that evil may sometimes result to individuals from the want of the right of appeal in such a case. But if so, relief must be sought elsewhere. No exceptions could be taken in the trial of issues, sent from the Orphans court, in the case of a contested will, or in the trial of issues from the county court upon allegations against an insolvent petitioner, until the legislature authorized the taking of them, and an appeal to the Court of Appeals. So our late bankrupt system allowed no appeal from the decisions of the District Court, in the exercise of the chancery powers with which it was invested ; although these decisions often related to large amounts of property. The execution of such trusts, it was thought right, ought not to be delayed by appeals; of this, the creditors have no right to complain, because if injured by any misconduct of the trustee, the law has taken care that they shall have bond, with security, the condition of which obliges the trustee, in all things, well and truly to discharge and fulfil his duties as trustee ; and if the trustee be charged with a neglect of duty, *88whereby the party so alleging can be shown to be injured in the trial of the issues, on such an allegation made in the proper form, and in the proper forum, the right of appeal from a decision by the inferior court may be claimed. .
appeal dismissed.